Citation Nr: 1630348	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-43 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to higher initial ratings for bilateral hearing loss, rated as noncompensable prior to February 27, 2016, and as 10 percent from February 27, 2016.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to March 1956.

This matter comes before the Board of Veterans Appeals (Board) on appeal of a rating decision issued in November 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   The case is now under the jurisdiction of the RO in Winston-Salem, North Carolina.  

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disability either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Neither the Veteran nor the record indicates that he is unemployable due to his service-connected bilateral hearing loss.  Accordingly, the Board concludes that a claim for a TDIU is not for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to February 27, 2016, the Veteran's service-connected bilateral hearing loss was manifested by no more than Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.

2.  From February 27, 2016, the Veteran's service-connected bilateral hearing loss is manifested by no more than Level II hearing acuity in the right ear and Level V hearing acuity in the left ear.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to February 27, 2016, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, Diagnostic Code 6100 (2015).

2.  The criteria for a rating in excess of 10 percent from February 27, 2016, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A; 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in December 2012 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2015).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The duty to assist has also been satisfied.  Service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the  above-captioned increased rating claim is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116.  

The Veteran was initially provided a VA audiological examination in August 2013.  After submitting private audiograms, the Veteran received another VA examination in February 2016.  The use of the controlled Maryland CNC speech discrimination test and the puretone threshold average determined by an audiometry test, as conducted by the August 2013 and February 2016 VA examiners, was established by regulation and published in the Federal Register on November 18, 1987.  See 52 Fed. Reg. 44,117  (Nov. 18, 1987).  A review of the Veteran's VA examination reports reveals that the examiners fully described the functional effects of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Accordingly, the Board finds that the Veteran has received adequate VA examinations, as they provide sufficient detail to determine the severity of the Veteran's service-connected hearing loss in accordance with the pertinent rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Martinak, 21 Vet. App. 455-56.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination).

The Veteran seeks entitlement to higher initial ratings for bilateral hearing loss, rated as noncompensable prior to February 27, 2016, and as 10 percent since February 27, 2016.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  Additionally, staged ratings are appropriate when the factual findings show distinct time periods during which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule contains eleven auditory acuity levels, designated from Level I through Level XI, with Level I being least severe and Level XI representing profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2014).  The results of the puretone audiometry tests and speech discrimination tests are charted on Table VI, or on Table VIA for exceptional cases described in 38 C.F.R. § 4.86.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

The rating criteria also provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b), each ear is evaluated separately, and the Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  When 38 C.F.R. 
§ 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  Id.

During an August 2013 VA audiological examination, the Veteran's spouse reported that the Veteran's hearing loss affected his ordinary conditions of daily life in that he "can't hear."  Audiometric testing demonstrated pertinent puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
 20
35
60
65
LEFT
 30
55
70
65

The puretone threshold average was 45 in the right ear and 55 in the left ear.  See 38 C.F.R. §  4.85(d).  Speech recognition testing using the Maryland CNC word list revealed a score of 88 in the right ear and 80 in the left ear.  The diagnosis was sensorineural hearing loss, bilaterally.  

Private treatment records dated in 2014 and 2015 revealed treatment by an ear, nose, and throat (ENT) specialist.  The Veteran was diagnosed as having moderate-to-severe flat sensorineural hearing loss, bilaterally.  Although these records included audiograms dated in November 2014 and February 2015, there is no indication that speech recognition testing was conducted with the Maryland CNC word list at these times.  As such, these audiograms cannot be used to determine the Veteran's level of hearing acuity for VA disability purposes.  

During a February 2016 VA examination, the Veteran reported that his hearing loss impacted the ordinary conditions of his daily life in that he had difficulty hearing.  Audiometric testing demonstrated pertinent puretone thresholds, in decibels, as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
 15
40
65
65
LEFT
 50
65
70
75

The puretone threshold average was 46 in the right ear and 65 in the left ear.  See 38 C.F.R. §  4.85(d).  Speech recognition testing using the Maryland CNC word list revealed scores of 88 percent in the right ear and 68 percent in the left ear.  The diagnosis was sensorineural hearing loss, bilaterally.   

Applying the results of the August 2013 VA examination to the Rating Schedule reveals numeric designations of Level II for the right ear and Level IV for the left ear.  See 38 C.F.R. §  4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. §  4.85, Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss.  

Applying the results of the February 2016 VA examination to the Rating Schedule reveals numeric designations of Level II for the right ear and Level V for the left ear.  See 38 C.F.R. §  4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. §  4.85, Table VII of the Rating Schedule results in a 10 percent disability rating for bilateral hearing loss.  

Neither the August 2013 VA examination nor the February 2016 VA examination demonstrated exceptional patterns of hearing impairment sufficient to assess the Veteran's level of hearing loss under the provisions of 38 C.F.R. § 4.86.  

The Board notes that the February 2016 audiogram is the first instance where the Veteran's hearing acuity, as determined using the Maryland CNC word list, resulted in a 10 percent disability rating under VA regulation.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); see also 38 U.S.C.A. §  5110(b)(3) (West 2014) (the effective date of an increased rating award is determined by the "earliest date as of which it is ascertainable that an increase in disability had occurred").  However, there is no evidence of record showing an increase in disability prior to the February 2016 audiogram.  Thus, a rating of 10 percent for bilateral hearing loss is warranted beginning February 27, 2016, and not earlier.  See Hart, 21 Vet. App. at 509-10.  Similarly, the Veteran's hearing acuity, as determined using the Maryland CNC word list, did not result in a disability rating exceeding 10 percent under VA regulation at any time during the appeal period. 

Generally, evaluating a disability using either a corresponding or analogous diagnostic code contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Therefore, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra schedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.   

The record reflects, with regard to functional impairment, the Veteran indicated that he had difficulty hearing.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds the Veteran's disability picture for bilateral hearing loss is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated as an impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's disability.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not warranted.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a compensable rating prior to February 27, 2016, and a rating in excess of a 10 percent thereafter, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.






	(CONTINUED ON NEXT PAGE)



ORDER

A compensable rating for bilateral hearing loss prior to February 27, 2016, is denied.

A rating in excess of 10 percent for bilateral hearing loss from February 27, 2016, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


